Citation Nr: 1600175	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  13-01 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a cervical spine disability.

2. Entitlement to service connection for a cervical spine disability, now captioned as a cervical spine disability with numbness of the bilateral upper extremities, to include as secondary to service-connected mechanical low back pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from December 1988 to August 1993. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

On April 15, 2015, the Veteran was scheduled to appear via videoconference before the undersigned Veterans Law Judge, seated at the Board's Central Office in Washington, D.C. However, by an April 2015 statement, the Veteran withdrew his Board hearing request. 

The issue of entitlement to service connection for a cervical spine disability with numbness of the bilateral upper extremities, to include as secondary to service-connected mechanical low back pain, addressed in the REMAND portion of the decision below, is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a March 1996 decision, the RO denied the claim of entitlement to service connection for a cervical spine disability; the Veteran did not appeal.
 
2. The evidence received since the March 1996 RO decision is not cumulative or redundant of evidence previously of record and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The March 1996 RO decision is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.160(d), 20.302 (2015).
 
2. New and material evidence has been received to reopen the claim of entitlement to service connection for a cervical spine disability, now captioned as a cervical spine disability with numbness of the bilateral upper extremities, to include as secondary to service-connected mechanical low back pain. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.156, 3.159 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In general, VA rating decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302. A finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim. 38 U.S.C.A. § 5108. 

New evidence is defined as evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). If it is determined that new and material evidence has been submitted, the claim must be reopened. The VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim. Shade v. Shinseki, 24 Vet. App. 110, 118. 

The March 1996 RO decision denied the claim of entitlement to service connection for a cervical spine disability on the basis that the condition, at that time, limitation of motion of the cervical spine, was not incurred or caused by or in service. The relevant evidence of record at that time included the Veteran's statements and his service and VA treatment records. Within one year of the RO's rating decision, the Veteran did not express disagreement with the decision, nor was any relevant new and material evidence, medical or lay, physically or constructively received by VA prior to the expiration of the appellate period. See 38 U.S.C.A. § 7105; 38 C.F.R.  §§ 3.156(b); 20.201; see also Buie, 24 Vet. App. 242, at 251-52. As such, the March 1996 RO rating decision became final.

Since that time, relevant additional evidence, to include additional statements of the Veteran and updated VA and private treatment records, has been added to the claims file. In the Veteran's March 2012 Notice of Disagreement (NOD), he asserted that his cervical spine disability was related to his spine. The Board assumes the Veteran intends to assert that his cervical spine disability is secondary to his service-connected lumbar spine disability. 

While separate theories in support of a claim for a particular benefit are not equivalent to separate claims, and a final denial on one theory is a final denial on all theories, the Board finds that the alternate theory of entitlement is sufficient to meet the liberal new and material evidence requirements. See Robinson v. Mansfield, 21 Vet. App. 545 (2008). In determining that the evidence submitted since the March 1996 RO rating decision was both new and material, the Board took cognizance of whether the evidence could, if the claim was reopened, reasonably result in the substantiation of the claim with VA's assistance. 38 C.F.R. § 3.303(b); see Shade, 24 Vet. App. at 117.

As the Board has determined that new and material evidence has been received as to the Veteran's claim, it is necessary to consider whether the Veteran would be prejudiced by the Board proceeding to a decision on the merits. In this case, a letter dated in August 2011 provided the Veteran with the laws and regulations pertaining to consideration of his claim of on the merits. However, as will be discussed below, further development is required prior to the Board's review of the merits of the claim.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a cervical spine disability is reopened; the appeal is granted to this extent only.


REMAND

The Veteran asserts entitlement to service connection for a cervical spine disability with numbness of the bilateral upper extremities on the basis that he injured his cervical spine during service, and also that such is secondary to his service-connected mechanical low back pain. To date, he has not yet received appropriate notice as to his claim on a secondary basis and on remand, the AOJ should afford him such. 

During a February 1994 VA examination, the Veteran reported that he injured his knees, left foot, and low back during an in-service fall and complained of pain from the cervical spine to the lumbar spine. During a March 1995 VA examination, the Veteran reported that he landed on his shoulder during an in-service fall and had had persistent problems with pain in his back and neck. His service treatment records dated in August 1992 indicate that he fell from a ladder 40 feet and injured his knees, back, and left shoulder; and a May 1993 report of the Physical Evaluation Board indicates that he was deemed unfit for duty and was diagnosed with a grade I acromioclavicular joint strain, possible rotator cuff strain. Private treatment records dated in April 2011 indicate that the Veteran complained of neck pain extending to his shoulder, and reported a motor vehicle accident in February 2011. 
On remand, the AOJ should afford the Veteran a VA examination to determine the nature of any cervical spine disability present and the etiology of any such disability, or cervical spine disability of record during the course of the appeal.

Also, the most recent VA treatment records associated with the claims file are dated in October 2015; on remand, the AOJ should update the Veteran's claims file with his recent VA treatment records.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran appropriate notice as to his claim of entitlement to a cervical spine disability with numbness of the bilateral upper extremities on a secondary basis, as secondary to his service-connected mechanical low back pain.

2. Contact the Veteran and request that he identify any outstanding private treatment records relating to his cervical spine disability, specifically including any additional records related to his February 2011 motor vehicle accident. Send him a VA Form 21-4142, Authorization and Consent to Release Information to the VA, and request that he complete and submit such for any private treatment provider. Advise the Veteran that he may submit his private treatment records if he so chooses. Attempt to obtain and associate with the claims file any identified private treatment records. If no such records are available or do not exist or the search for them yields negative results and it is determined that further attempts to obtain these records would be futile, then this should be clearly documented in the claims file and the Veteran appropriately notified.

3. Obtain and associate with the claims file the Veteran's VA treatment records maintained by the VA Medical Center (VAMC) in Atlanta, Georgia, dated from October 2015 to the present. If no such records are available or do not exist or the search for them yields negative results and it is determined that further attempts to obtain these records would be futile, then this should be clearly documented in the claims file and the Veteran appropriately notified.

4. Then, schedule the Veteran for a VA examination of his cervical spine with an appropriate examiner. All indicated tests and studies should be completed.

(a) The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's cervical spine disability with numbness of the bilateral upper extremities was incurred in service, or are otherwise related to service, specifically considering his service treatment records demonstrating a 40-foot fall from a ladder with injuries to the knees, low back, and left shoulder, as well as his lay statements regarding any continued symptoms since his service.

(b) The examiner should opine as to whether it is at least as likely as not that the Veteran's cervical spine disability with numbness of the bilateral upper extremities is proximately due to, the result of, his service-connected mechanical low back pain.

(c) The examiner should opine as to whether it is at least as likely as not that the Veteran's cervical spine disability with numbness of the bilateral upper extremities has been aggravated, made permanently worse beyond the natural progression of the disease, by his service-connected mechanical low back pain.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

Note: To the extent possible, the requested opinions on aggravation should assess the level of severity of the Veteran's cervical spine disability with numbness of the bilateral upper extremities before and after the aggravating effects of the mechanical low back pain, if any.

The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the examination, and the examiner should note such review. A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

5. After completion of the above and any additional notice or development deemed necessary, readjudicate the Veteran's claim. If the claim is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


